  Case 3:19-cr-30007-NJR Document 67 Filed 03/12/20 Page 1 of 3 Page ID #101




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICF OF ILLINOIS


UNITED STA FES OF AMERICA,

                                Plaintiff,

                                        vs.           CASE NUMBER I9-cr-30007-NJR


KENNETH I.. SPIVEY,
                                Defendant.



                                    STIPULATION OF FACTS




         Comes now, Steven Weinhoeft, United States Attorney for the Southern District of

Illinois, and Jennifer Hudson, Assistant United States Attorney, together with the Defendant,

Kenneth L. Spivey, represented by his attorney, Robert Elovitz, and hereby enter into the

following Stipulation of Facts consistent with Section 1B1.3 of the United States Sentencing

Guidelines pertaining to the Defendant's relevant conduct.

        1.      On June 19, 2018, at approximately 3:20 AM (CDT), Kenneth L. Spivey and

another entered Walgreen's pharmacy that is located at 1650 Washington Avenue in Alton,

Illinois, within the Southern District of Illinois.

       2.       One of the black males walked to the back of Walgreens and jumped over the

pharmacy counter. There the robber instructed the pharmacist to place bottles of controlled

substances, including Oxycodone and Hydrocodone, inside of a pillow case.

        3.      Kenneth Spivey approached another Walgreen's employee and Spivey attempted

to restrain the employee with zip ties.
Case 3:19-cr-30007-NJR Document 67 Filed 03/12/20 Page 2 of 3 Page ID #102
Case 3:19-cr-30007-NJR Document 67 Filed 03/12/20 Page 3 of 3 Page ID #103
